                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FT. MYERS DIVISION

                           CASE NO. 2:19-CV-00120-SPC-MRM

YASIN ABDULKADIR, et al.,

             Plaintiffs,

vs.

DAVID HARDIN, Sheriff of Glades County,
Florida, et al.,

           Defendants.
___________________________________/

        DEFENDANT SHERIFF’S ANSWER/AFFIRMATIVE DEFENSES
  (COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES)

       The Defendant, DAVID HARDIN, Sheriff of Glades County, Florida, through his

undersigned counsel, hereby files this his Answer/Affirmative Defenses (Complaint for

Declaratory and Injunctive Relief and Damages) and in support thereof would state as

follows:

                                   INTRODUCTION

       1.    Denied.

       2.    Denied.

       3.    Denied.

       4.    Denied.

       5.    Denied.

       6.    Denied.

       7.    Denied.


                                          -1-
       8.     Denied.

       9.     Denied.

       10.    Denied.

       11.    Denied.

                              JURISDICTION AND VENUE

       12.    Denied.

       13.    Admitted.

                                        PARTIES

I.     PLAINTIFFS

       14.    Without knowledge and strict proof thereof is demanded.

       15.    Without knowledge and strict proof thereof is demanded.

       16.    Without knowledge and strict proof thereof is demanded.

       17.    Without knowledge and strict proof thereof is demanded.

       18.    Without knowledge and strict proof thereof is demanded.

II.    DEFENDANTS

       19.    Admitted.

       20.    It is admitted that Defendant Henson is the Chief Deputy of Corrections

for Sheriff Hardin. All of the rest and remainder of the allegations contained in

Paragraph 20 are denied.

       21.    Denied.

       22.    It is admitted that the Defendant Summers is the FSA for the Glades

County Detention Center. All of the rest and remainder of the allegations contained in



                                            -2-
Paragraph 22 are denied.

      23.    Admitted as to the allegations of the incorporation of the Defendant,

GCDC, but of the rest and remainder of the allegations contained in Paragraph 23 are

denied.

      24.    Admitted.

      25.    Without knowledge and strict proof thereof is demanded.

      26.    Without knowledge and strict proof thereof is demanded.

      27.    Without knowledge and strict proof thereof is demanded.

      28.    Without knowledge and strict proof thereof is demanded.

      29.    Without knowledge and strict proof thereof is demanded.

      30.    Admitted.

                              FACTUAL ALLEGATIONS

I.    Plaintiffs Wish to Practice Their Faith While in Custody, but Defendants
      Place Unreasonable Burdens on Multiple Aspects of Their Religious
      Practice.

      31.    Denied.

             a.    Failure to Take Minimum Steps to Protect Religious Practice

                   Beginning at “In-Processing”

      32.    Denied.

      33.    Denied.

      34.    Denied.

             b.    Failure to Provide Plaintiffs With Essential Religious Items and

                   Services



                                          -3-
      35.    Denied.

      36.    Is neither admitted nor denied, as the allegation consists of a mixed

statement of law and fact, to which a response is not required.

      37.    Denied.

      38.    Denied.

      39.    Without knowledge and strict proof thereof is demanded.

      40.    Denied.

      41.    Denied.

      42.    Denied.

      43.    Denied.

      44.    Denied.

      45.    Denied.

      46.    Denied.

      47.    Denied.

             c.     Pattern of Needlessly Limiting Plaintiffs’ Ability to Pray

      48.    Is neither admitted nor denied, as the allegation consists of a mixed

statement of law and fact, to which a response is not required.

      49.    Is neither admitted nor denied, as the allegation consists of a mixed

statement of law and fact, to which a response is not required.

      50.    Denied.

      51.    Denied.

      52.    Denied.

      53.    Denied.

                                           -4-
      54.     Denied.

              d.    Failure to Provide Meals Compliant with Plaintiffs’ Religious Beliefs

      55.     Is neither admitted nor denied, as the allegation consists of a mixed

statement of law and fact, to which a response is not required.

      56.     Denied.

      57.     Denied.

      58.     Denied.

      59.     Denied.

      60.     Is neither admitted nor denied, as the allegation consists of a mixed

statement of law and fact, to which a response is not required.

      61.     Denied.

      62.     Denied.

      63.     Denied.

      64.     Denied.

            II. GCDC REPEATEDLY FAILS TO COMPLY WITH DETENTION
                STANDARDS PERTAINING TO RELIGIOUS EXERCISE, AND ICE
                FAILS TO MONITOR OR ENFORCE CONTRACT STANDARDS
                DESPITE GCDC’S PATTERN OF VIOLATIONS

      65.     Denied.

              a.    GCDC is Governed by Contractually-Incorporated Detention
                    Standards that Fall Below the Statutory Floor for Free Exercise
                    Protection

      66.     Denied.

              b.    GCDC is a Persistent Violator of the Detention Standards.

      67.     Denied.


                                           -5-
       68.      Without knowledge and strict proof thereof is demanded.

       69.      Without knowledge and strict proof thereof is demanded.

       70.      Without knowledge and strict proof thereof is demanded.

       71.      Without knowledge and strict proof thereof is demanded.

       72.      Without knowledge and strict proof thereof is demanded.

       73.      Without knowledge and strict proof thereof is demanded.

       74.      Without knowledge and strict proof thereof is demanded.

       75.      Without knowledge and strict proof thereof is demanded.

       76.      Denied.

                                   CLAIMS FOR RELIEF

                            FIRST CLAIM FOR RELIEF
                                (Violation of RFRA)
     (Against Defendants Vitiello, Martin, Acosta, Dominguez, Brown and ICE)

       77-86.         The Defendant SHERIFF files no response to the allegations

contained Paragraphs 77-86 contained in the First Claim for Relief as the First Claim for

Relief does not seek to obtain relief against him.

                         SECOND CLAIM FOR RELIEF
                            (Violation of RLUIPA)
  (Against Defendants Glades Correctional Development Corporation, Glades
County, Hardin, Henson, Booher and Summers)

       87.      Admitted.

       88.      Admitted as a general proposition as a statement of law.

       89.      Without knowledge and strict proof thereof is demanded.

       90.      Denied.

       91.      Denied.


                                            -6-
92.    Denied.

93.    Denied.

                    THIRD CLAIM FOR RELIEF
                       (Violation of FRFRA)
(Against Defendants Glades Correctional Development Corporation,
      Glades County, Hardin, Henson, Booher and Summers)

94.    Admitted

95.    Admitted as a general proposition as a statement of law.

96.    Denied.

97.    Without knowledge and strict proof thereof is demanded.

98.    Denied.

99.    Denied.

100.   Denied.

101.   Denied.

                    FOURTH CLAIM FOR RELIEF
        (Violation of the First and Fourteenth Amendments)
(Against Defendants Glades Correctional Development Corporation,
      Glades County, Hardin, Henson, Booher and Summers)

102.   Admitted.

103.   Admitted as a general proposition as a statement of law.

104.   Without knowledge and strict proof thereof is demanded.

105.   Denied.

106.   Denied.

107.   Denied.




                                   -7-
                                 DEMAND FOR JURY TRIAL

       108.    Admitted.

                                       GENERAL DENIAL

       Any allegations to which a specific response has not been provided are hereby

denied, and strict proof thereof is demanded.

                                     AFFIRMATIVE DEFENSES

       I.      As a first and separate affirmative defense, the Defendant SHERIFF

would assert, pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, that the

Plaintiff has failed to state a claim for relief by failing to make sufficient allegations of

ultimate fact demonstrating that this court has subject matter jurisdiction over the claim.

       II.     As a further and separate affirmative defense, the Defendant SHERIFF,

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, would assert that the

Plaintiff has failed to make sufficient allegations of ultimate fact from which it can be

determined that a claim for relief has been stated.

       III.    As a further and separate affirmative defense, the Defendant SHERIFF

would assert that he, at no time, promulgated or implemented a custom, policy,

practice, or procedure which authorized the commission of any act in derogation of

Plaintiff’s civil rights, and the Defendant SHERIFF would assert that no such custom,

policy, practice or procedure was the moving force or cause of any alleged violation of

Plaintiff’s constitutional rights.

       IV.     As a further and separate affirmative defense, the Defendant SHERIFF,

with specific reference to the Third Claim for Relief of the Complaint would assert, that



                                               -8-
Plaintiff has failed to satisfy any and all conditions precedent or subsequent to the

initiation or maintenance of such state law claim, against him.

                              DEMAND FOR JURY TRIAL

       The Defendant SHERIFF hereby demands trial by jury on all issues so triable.

       I HEREBY CERTIFY that a copy of the foregoing has been filed with the Clerk of

Court via CM/ECF, which will send a copy via e-mail to all counsel of record, this 18th

day of April, 2019.



                             /s/ Bruce W. Jolly
                            BRUCE W. JOLLY
                            Fla. Bar No. 203637
                            PURDY, JOLLY, GIUFFREDA, BARRANCO & JISA, P.A.
                            Trial Counsel for Defendant Hardin
                            2455 East Sunrise Boulevard, Suite 1216
                            Fort Lauderdale, Florida 33304
                            Telephone (954) 462-3200
                            Telecopier (954) 462-3861
                            E-Mail: bruce@purdylaw.com




                                            -9-
